39 U.S. 301 (1840)
14 Pet. 301
THE UNITED STATES, PLAINTIFF IN ERROR,
vs.
JACOB KNIGHT, BENJAMIN KNIGHT, ISAAC KNIGHT, AND EDWARD KNIGHT, DEFENDANTS IN ERROR.
Supreme Court of United States.

*303 The case was argued by Mr. Gilpin, Attorney General of the United States, for the plaintiff in error; and by Mr. Evans, for the defendants.
*312 Mr. Justice BARBOUR delivered the opinion of the Court.
This case came before us upon a writ of error to the Circuit Court of the United States, for the District of Maine.
It was an action brought upon a bond given to the United States, in the year 1838, for the liberties of the jail yard in Portland. The general issue was pleaded, with leave to give special matter in evidence. The condition of the bond, after reciting that Jacob Knight and Benjamin Knight have been, and now are, imprisoned in the prison at Portland, in Maine District, by virtue of an execution issued against them, on a judgment obtained against them by the United States, at the District Court of the United States, for the Maine District, &c., proceeds as follows: "Now if the said Jacob Knight and Benjamin Knight, from the time of executing this bond, shall continue true prisoners, in the custody of the jailor, within the limits of the jail yard, until they shall be lawfully discharged, and shall not depart without the exterior bounds of said jail yard until *313 lawfully discharged from said imprisonment, according to the laws of the United States, in such cases made and provided, and commit no manner of escape, then the said obligation to be void; otherwise, to remain in full force."
The parties agreed to a statement of facts, as follows: "On the 30th of January last past, the said Jacob and Benjamin were committed to the jail in the city of Portland, on an execution issued on a judgment in favour of the United States, against said Jacob and Benjamin: whereupon the said Jacob and Benjamin, as principals, and the said Isaac and Edward, as sureties, gave the bond declared on in this suit; that Jacob and Benjamin continued to remain within the limits of the town of Portland, exclusive of the islands, and did not depart therefrom, up to the time of the commencement of this suit, nor have they since departed therefrom; but neither the said Jacob nor Benjamin, from the time of the execution of said bond, nor afterwards at any time, lodged in the night time within the walls of said jail, but remained at large within the limits of said town of Portland, exclusive of the islands belonging to the same, both day and night."
Upon this agreed state of facts, the Court gave judgment for the defendants: to reverse which, this writ of error is brought.
It appears from the record, that at a Court of General Sessions of the Peace, for the county of Cumberland, within which Portland is situated, held in the year 1798, the limits of the town of Portland, exclusive of the islands, were fixed and determined, as the boundaries of said jail yard; and that the Court of Sessions at Portland, in the year 1822, extended the bounds of the jail yard over the whole county, and to the exterior limits thereof. It appears, also, from the facts agreed, that Jacob and Benjamin Knight continued to remain within the town of Portland, exclusive of the islands, without ever having departed therefrom; but that neither of them lodged in the night time within the walls of the jail, but went at large, both day and night, within the limits of the town of Portland, exclusive of the islands.
Upon this state of facts, it has been contended by the Attorney General, that the imprisoned debtors were guilty of an escape; because they were not within the walls of the jail in the night time; although they always continued both day and night, within the limits of the jail yard. It is said, that the only act of Congress in force, at the date of the bond in question, which entitled the parties to the privileges of jail yards when imprisoned on process issued from any Court of the United States, at the suit of the United States, was the act of the 4th January, 1800; which enacts, "that persons imprisoned on process issued from any Court of the United States, as well at the suit of the United States, as at the suit of any person or persons, in civil actions, shall be entitled to like privileges of the jails, or limits of the respective jails, as persons confined in like cases on process, from the Courts of the respective states are entitled to, and under the like regulations and restrictions." That *314 this act of Congress only adopted the state laws then in force; that by the law of Massachusetts (of which Maine was then a part,) then in force, as construed by her Courts, it was an escape for a debtor, having the liberty of the yard, to be without the walls of the prison in the night time; although he was within the limits of the yard. It is certainly true, that this Court has construed the act of Congress adopting state laws in relation to writs and processes, and the proceedings thereon, as applying to the state laws then in force. 10 Wheat. 1. 51. 9 Peters, 331. It is also equally clear, that the construction of the laws of Massachusetts then in force, as to the debtor being without the walls of the prison during the night time being an escape, is such as has been stated; the decisions cited at the bar fully show it.
Whilst, however, we admit these premises, we cannot yield our assent to the conclusions drawn from them.
If it were even conceded that the act of Massachusetts of 1784 was in force at the date of the execution of the bond in question; although it would subject the officer to liability, yet it would not have affected these parties. From the language of that act, a person imprisoned for debt, was allowed to have a chamber and lodging in any of the houses, or apartments belonging to the prison, and liberty of the yard within the day time. It was the construction put on these words, which made it necessary for the debtor to be within the walls of the prison in the night time. In the bond in question, there is no such language. Whilst, therefore, the officer might have been liable, for taking from the debtor a bond, not in conformity with the statute, but extending to him a greater privilege than was allowed by law; yet in this case, the suit being on the bond, the parties are bound for nothing whatsoever, but what is contained in the condition of the bond, whether it be or be not conformable with the law. The condition of this bond is satisfied by the parties not departing without the exterior bounds of the jail yard, whether they are within the prison walls in the night time, or not: and it appears from the agreed case, that they did not depart without those bounds; there was then no breach of the condition of the bond.
But we now proceed to the consideration of another question of very great practical importance in the Courts of the United States; and that is, whether the act of 1828, May 19th, entitled an "act further to regulate processes, in the Courts of the United States," has not since its passage regulated the right of imprisoned debtors to the privilege of the jail liberties?
The third section of that act is in the following words: "And be it further enacted, that writs of execution and other final process, issued on judgments and decrees rendered in any of the Courts of the United States, and the proceedings thereupon, shall be the same, except their style, in each state, as are now used in the Courts of such state;" &c., with a proviso, "that it shall be in the power of the Courts, if they see fit, in their discretion, by rules of Court, so far *315 to alter final process in said Courts, as to conform the same to any change which may be adopted by the legislatures of the respective states, for the state Courts."
It is first objected, that whatsoever may be the construction of this section, as now governing executions in case of other parties, yet it does not embrace those issued on judgments rendered in favour of the United States; and this upon the ground that the United States are never to be considered as embraced in any statute, unless expressly named.
The words of this section being, "that writs of execution and other final process, issued on judgments and decrees rendered in any of the Courts of the United States;" it is obvious, that the language is sufficiently comprehensive to embrace them: unless they are to be excluded, by a construction founded upon the principle just stated. In Bacon's A bridgment, title Prerogative, 3  5, it is said, that the general rule is, that where an act of Parliament is made for the public good, the advancement of religion and justice, and to prevent injury and wrong, the king shall be bound by such act, though not particularly named therein. But where a statute is general, and thereby any prerogative, right, title, or interest, is divested, or taken from the king, in such case he shall not be bound; unless the statute is made by express words, to extend to him. It is a settled principle, that the king is not, ordinarily, barred, unless named by an act of limitations. The principle expressed in the maxim, nullum tempus occurrit regi, rests upon the ground, that no laches shall be imputed to him. The doctrine, that the government should not, unless named, be bound by an act of limitations, is in accordance with that just cited from Bacon, because if bound, it would be barred of a right; and, in all such cases, is not to be construed to be embraced unless named, or what would be equivalent, unless the language is such as to show clearly that such was the intent of the act. The same principle has been decided in New York, Massachusetts, Pennsylvania, and no doubt, in other states; and all upon the same ground. Not upon any notion of prerogative; for even in England, where the doctrine is stated under the head of prerogative, this, in effect, means nothing more than that this exception is made from the statute, for the public good; and the king represents the nation. The real ground is a great principle of public policy, which belongs alike to all governments, that the public interest should not be prejudiced by the negligence of public officers, to whose care they are confided. Without undertaking to lay down any general rule as applicable to cases of this kind, we feel satisfied, that when, as in this case, a statute which proposes only to regulate the mode of proceeding in suits, does not divest the public of any right, does not violate any principle of public policy; but on the contrary, makes provisions in accordance with the policy which the government has indicated by many acts of previous legislation, to conform to state laws, in giving to persons imprisoned under their execution, the privilege of jail limits; we shall best carry into *316 effect the legislative intent, by construing the executions at the suit of the United States, to be embraced within the act of 1828.
Having come to this conclusion, it only remains to inquire whether the words in the act of 1828, "the proceedings thereupon," (that is on executions,) embrace as a part of those proceedings, the rights of an imprisoned debtor to have the privilege of the jail limits? Upon this question, we are relieved from the necessity of argument, by the decisions of this Court.
In the case of Wayman vs. Southard, this Court was expounding the meaning of the words, "modes of proceeding," in the process act of 1792; and the question was, whether these words included "proceedings on executions." They decided, that they did; but the act of 1828, passed after the decision of the case of Wayman vs. Southard, adopted the very terms, "proceedings on executions," because the expression is, "proceedings thereupon," referring to executions, which had just preceded it. And the reasoning of the Court in Wayman vs. Southard, proves clearly, that these last words would include proceedings by debtors to obtain the privilege of the jail liberties. In the same case of Wayman vs. Southard, it was objected, that the process act of 1792 ought not to be construed as embracing the proceedings on executions, because if it did, it would furnish the rule as well for writs of capias ad satisfaciendum, as of fieri facias; and that the marshal would be as much bound to allow a prisoner the benefit of the rules under the act of Congress of 1800, as to sell upon the notice, and on the credit prescribed by the state laws; and that as the act of 1800 had, by separate and distinct legislation, provided for the jail limits, Congress could not be supposed to have provided for the same subjects in the process act. But the Court considered this separate provision as to the jail limits, merely as a cumulative act of legislation, with a view to remove doubts that might have arisen from the jails in which prisoners were confined not belonging to the United States. And this answers the argument urged at the bar, upon the ground of the several acts which especially provided for jail liberties, against the construction of the act of 1828; which would extend to embrace the privilege of jail liberties, within the terms, "proceedings thereupon," that is, on executions. In Beers et al. vs. Houghton, 9 Peters, 362, this Court in construing this very act of 1828, say, "the words, the proceedings on writs of execution, and other final process, must from their very import be construed to include all the laws, which regulate the rights, duties and conduct of officers, in the service of such process, according to the exigency, upon the person, or property of the execution debtor; and also, all the exemptions from arrest, or imprisonment under each process, created by those laws.
This quotation covers the whole ground of controversy, on the effect of these words, "proceedings thereupon." We are of opinion, therefore, that the act of 1828, gives to debtors imprisoned under executions, from the Courts of the United States at the suit of the *317 United States, the privilege of the jail limits in the several states, as they were fixed by the laws of the several states at the date of that act.
We give no opinion, whether that act would extend so far as to enable the imprisoned debtors of the United States to avail themselves of the benefit of the insolvent laws of the states; as the question does not arise in this case.
Upon the whole view of the case, we think the judgment of the Circuit Court correct, and it is, therefore, affirmed.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Maine, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this Court, that the judgment of the said Circuit Court, in this cause be, and the same is hereby, affirmed.